Exhibit GEO GENESIS GROUP, LIMITED Registered in the Republic of the Marshall Islands No: WARRANT CERTIFICATE No. of Warrants: Exercise Price: Final Exercise Date: 2,709,027 42.5 pence 7 April 2011 Warrants representing Subscription Rights for Common Shares of US$0.0001 each (“Common Shares”) in Geo Genesis Group, Limited (the “Company”) This is to certify that:- Orange Corporate Finance Limited Vaughan Chambers Vaughan Road Harpenden Hertfordshire AL5 4EE is the registered holder of 2,709,027 Warrants, each of which entitles the holder to subscribe for one Common Share, subject to the Articles of Incorporation and the
